                     Case 17-81477             Doc 25       Filed 12/13/18 Entered 12/13/18 15:01:57        Desc Main
                                                              Document     Page 1 of 6
1A
 101-7-NFR
 /2009
 /2010
 2ems Inc.
                                                        UNITED STATES BANKRUPTCY COURT
                                                         NORTHERN DISTRICT OF ILLINOIS
                                                                WESTERN DIVISION

                  In Re:                                              §
                                                                      §
                  MIGUEL RODRIGUEZ                                    §     Case No. 17-81477
                                                                      §
                                      Debtor                          §

                                                    NOTICE OF TRUSTEE’S FINAL REPORT AND
                                                      APPLICATIONS FOR COMPENSATION
                                                        AND DEADLINE TO OBJECT (NFR)

                           Pursuant to Fed. R. Bankr. P. 2002(a)(6) and 2002(f)(8), please take notice that BERNARD J.
                  NATALE, TRUSTEE, trustee of the above styled estate, has filed a Final Report and the trustee and the
                  trustee’s professionals have filed final fee applications, which are summarized in the attached Summary
                  of Trustee's Final Report and Applications for Compensation.

                          The complete Final Report and all applications for compensation are available for inspection at
                  the Office of the Clerk, at the following address:
                                                 United States Bankruptcy Court
                                                 Northern District of Illinois
                                                 Western Division
                                                 327 S. Church Street, Room 1100
                                                 Rockford, IL 61101
                  Any person wishing to object to any fee application that has not already been approved or to the
                  Final Report, must file a written objection within 21 days from the mailing of this notice, serve a
                  copy of the objections upon the trustee, any party whose application is being challenged and the
                  United States Trustee. A hearing on the fee applications and any objection to the Final Report
                  will be held at 9:00 AM on 01/07/2019 in Courtroom 3100,
                                                 United States Bankruptcy Court
                                                 327 S Church Street
                                                 Rockford IL 61101
                  If no objections are filed, upon entry of an order on the fee applications, the trustee may pay
                  dividends pursuant to FRBP 3009 without further order of the Court.

                  Date Mailed: 11/27/2018                                 By: /S/ BERNARD J. NATALE
                                                                                          TRUSTEE


                  BERNARD J. NATALE, TRUSTEE
                  1639 N ALPINE RD SUITE 401
                  EDGEBROOK OFFICE CENTER
                  ROCKFORD, IL 61107




             UST Form 101-7-NFR (10/1/2010) (Page: 1)
         Case 17-81477                 Doc 25           Filed 12/13/18 Entered 12/13/18 15:01:57                                      Desc Main
                                                          Document     Page 2 of 6


                                              UNITED STATES BANKRUPTCY COURT
                                               NORTHERN DISTRICT OF ILLINOIS
                                                      WESTERN DIVISION


      In Re:                                                                §
                                                                            §
      MIGUEL RODRIGUEZ                                                      §         Case No. 17-81477
                                                                            §
                             Debtor                                         §

                                             SUMMARY OF TRUSTEE'S FINAL REPORT
                                             AND APPLICATIONS FOR COMPENSATION


                   The Final Report shows receipts of                                                                 $                     60,000.00
                   and approved disbursements of                                                                      $                     35,975.51
                                                            1
                   leaving a balance on hand of                                                                       $                     24,024.49


                 Claims of secured creditors will be paid as follows:


                                                                                 NONE


                 Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                                                     Interim Payment             Proposed
                            Reason/Applicant                             Total Requested             to Date                     Payment
       Trustee Fees: BERNARD J. NATALE LTD $                                          5,250.00 $                          0.00 $              5,250.00
       Trustee Expenses: BERNARD J. NATALE
       LTD                                 $                                              13.79 $                         0.00 $                    13.79
       Attorney for Trustee Fees: BERNARD J.
       NATALE LTD                                                       $             4,112.50 $                          0.00 $              4,112.50
       Attorney for Trustee Expenses: BERNARD
       J. NATALE LTD                          $                                           27.22 $                         0.00 $                    27.22
       Other: Bolgrien Koepke Kimes &
       Livingston LLC                                                   $           10,000.00 $                 10,000.00 $                          0.00
       Other: Bolgrien Koepke Kimes &
       Livingston LLC                                                   $               687.50 $                    687.50 $                         0.00
       Other: Peter Savitski Law Office                                 $           10,000.00 $                 10,000.00 $                          0.00
____________________
           1
              The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.

UST Form 101-7-NFR (10/1/2010) (Page: 2)
          Case 17-81477           Doc 25     Filed 12/13/18 Entered 12/13/18 15:01:57            Desc Main
                                               Document     Page 3 of 6

                                                                           Interim Payment     Proposed
                        Reason/Applicant              Total Requested      to Date             Payment
         Other: Peter Savitski Law Office             $          240.06 $            240.06 $                0.00
                Total to be paid for chapter 7 administrative expenses                $                9,403.51
                Remaining Balance                                                     $               14,620.98


               Applications for prior chapter fees and administrative expenses have been filed as follows:


                                                            NONE


              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $ 0.00 must be paid in advance of any dividend to general (unsecured) creditors.

                 Allowed priority claims are:


                                                            NONE


             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $ 55,208.04 have been allowed and will
     be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
     timely allowed general (unsecured) dividend is anticipated to be 26.5 percent, plus interest (if
     applicable).

                 Timely allowed general (unsecured) claims are as follows:

                                                  Allowed Amount         Interim Payment to
     Claim No.          Claimant                  of Claim               Date               Proposed Payment
                        First National Bank of
     1                  Omaha                    $        20,471.20 $                 0.00 $           5,421.47
                        First National Bank of
     2                  Omaha                    $        10,467.85 $                 0.00 $           2,772.25
     3                  TD Bank, USA             $          1,795.81 $                0.00 $              475.59
                        PYOD,LLC as Assignee
     4                  Citibank NA          $              4,928.42 $                0.00 $           1,305.21
                        U.S. Bank National
     5                  Association              $          8,222.77 $                0.00 $           2,177.67
                        Department Stores
     6                  National Bank            $           402.83 $                 0.00 $              106.68




UST Form 101-7-NFR (10/1/2010) (Page: 3)
         Case 17-81477            Doc 25     Filed 12/13/18 Entered 12/13/18 15:01:57            Desc Main
                                               Document     Page 4 of 6

                                                  Allowed Amount         Interim Payment to
     Claim No.          Claimant                  of Claim               Date               Proposed Payment
                        Portfolio Recovery
     7                  Associates, Llc          $          8,919.16 $               0.00 $            2,362.11
                Total to be paid to timely general unsecured creditors                $               14,620.98
                Remaining Balance                                                     $                     0.00


             Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been allowed and will
     be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
     have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent, plus interest (if
     applicable).

                 Tardily filed general (unsecured) claims are as follows:


                                                            NONE


            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $ 0.00 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if applicable).

            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:


                                                            NONE


                                                Prepared By: /S/ BERNARD J. NATALE
                                                                             TRUSTEE


     BERNARD J. NATALE, TRUSTEE
     1639 N ALPINE RD SUITE 401
     EDGEBROOK OFFICE CENTER
     ROCKFORD, IL 61107


     STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
     Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-7-NFR (10/1/2010) (Page: 4)
  Case 17-81477       Doc 25      Filed 12/13/18 Entered 12/13/18 15:01:57         Desc Main
                                    Document     Page 5 of 6


CASE NO: 17-81477
CASE NAME: MIGUEL RODRIGUEZ


                                        PROOF OF SERVICE


STATE OF ILLINOIS                            )
                                             ) SS
COUNTY OF WINNEBAGO                          )

           The undersigned, being first duly sworn on oath deposes and states that she served the
attached Notice of Trustee’s Final Report and Applications for Compensation sending a true
and correct copy of said via U S Mail, E-mail, or ECF, as per attached:

               SEE ATTACHED MATRIX (ALL ECF NOTICE WILL BE MADE TO
               ALL PARTIES LISTED WITH THE U S CLERK’S OFFICE FOR ECF
               NOTICE.)


        That she sealed said envelopes and placed sufficient U.S. postage on them; that she
deposited said envelopes so sealed and stamped in the United States Mail at Rockford, Illinois,
on the 13th day of December, 2018.


                                                    /s/ Mary Jane D’Angelo



SUBSCRIBED and SWORN to before me
the 13th day of December, 2018.
/s/ Denise M Bennett
Notary Public

My commission expires July 15, 2022
             Case 17-81477   Doc 25     Filed 12/13/18 Entered 12/13/18 15:01:57    Desc Main
                                          Document     Page 6 of 6
First Bankcard Center                 First National Bank of Omaha      Bank of America
P O Box 3412                          P O Box 3412                      P O Box 982235
Omaha NE 68103                        Omaha NE 68103                    El Paso TX 79998



U S Bank Card Service                 Lowe’s                            Target Stores
P O Box 6335                          % Synchrony Bank                  % Target Credit Services
Fargo ND 58125                        P O Box 965060                    P O Box 673
                                      Orlando FL 32896                  Minneapolis MN 55440


Citicards                             Slate from Chase                  Miguel Rodriguez
P O Box 6500                          P O Box 15299                     2412 W Jefferson St
Sioux Falls SD 57117                  Wilmington DE 19850               Rockford IL 61101



Sam’s Club                            Attorney Jeffry A.Dahlberg        U S Trustee
% Synchrony Bank                      Balsley & Dahlberg                780 Regent St Ste 304
P O Box 965060                        5130 N 2nd St                     Madison WI 53715
Orlando FL 32896                      Loves Park IL 61111
